Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the claim is indefinite because it is unclear what is the scope of the protection structures and the protection enclosure as they are being claimed as two separate limitations, however the specification appears to suggest that they are the same: the enclosure being part of the structure. Is the protection enclosure a further definition of the protection structures? Or, are there some protection structures and some protection enclosures that are separate limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nickel US 8,459,412 B2 (hereinafter ‘Nickel’).
In regard to claim 1, Nickel teaches an assembly for erecting a common tower (10) adjacent a building structure under construction, the assembly comprising:
spaced apart columns (12) configured to be spacedly and substantially vertically positioned adjacent the building structure (100 -see col. 3, ln. 48); 
vertically spaced apart flooring structures (16/18) configured to be releasably and slidably supported (via 14) by the spaced apart columns (as shown in fig. 2), each flooring structure being configured to be capable of vertical displacement when supported by the spaced apart columns (see -col 5, ln. 51);
an anchoring system (40) configured to be releasably connected to at least one of: the spaced apart columns (12 -see fig. 3) and the vertically spaced apart flooring structures, the anchoring system being adapted to securely engage with the building structure to maintain the spaced apart columns substantially upright (fig. 3 -see col. 4, ln. 37-42); 
protection structures (82/84) configured to be connected to at least one of: the spaced apart columns and the vertically spaced apart flooring structures, each one of the protection structures being adapted to surround the space above the flooring structures (per MPEP 2114 safety bars 84 along with brackets 82 can surround the space as seen in fig. 2); and 
a protection enclosure (80) configured to be releasably and slidably supported by the spaced apart columns, the protection enclosure being configured to be capable of vertical displacement when supported by the spaced apart columns (note that rails 80 move with the planks hence meeting the functional limitation of capable of vertical displacement).
In regard to claim 2, Nickel teaches the claimed invention wherein each of the columns comprises: a plurality of column hollow sections, configured to be releasably connected to an adjacent one of the plurality of column hollow sections (see col. 3, ln. 44).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nickel.
In regard to claim 3, Nickel teaches that the posts 12 can be lengthen by adding sections together (see col. 3, ln. 44). It would have been obvious to one of ordinary skill in the art, before the filling date of the instant application, to provide connection members that are adapted to releasably engage with the column sections so as to efficiently facilitate reaching to the desired length as recited in col. 3, ln. 44.

Claims 4-6, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nickel and in view of  Lespagnol et. al US 3,451,183 (hereinafter ‘Lespagnol’).
In regard to claims 4-6 , Nickel does not explicitly teach its columns comprise longitudinal grooves radially aligned and formed within the outer surface and spaced apart openings longitudinally aligned within each of the grooves. The Examiner notes that the claimed subject matter of claims 4-5 simply amount to a recitation of a commonly and notoriously well known in the art connection system between two members, and, since Nickel is silent regarding the specific connection between its columns it is up to the person of ordinary skill in the art to select a suitable connection.
Lespagnol teaches a structure comprising columns having a connecting system of longitudinal grooves (see fig. 2) formed on the outer surface, and having spaced apart apertures (25) aligned within each one of the spaced apart longitudinal grooves (see fig. 3).
 It would have been obvious to one of ordinary skill in the art, before the filling date of the instant application, to provide the grooves and apertures of Lespagnol in the columns of Nickel so as to enable a sturdy connection between the column segments.  Note that the conneting members of the combination comprise a hollow main body and apertures in the body as noted above and seen in Lespagnol’s figures.
In regard to claim 10 , the combination of Nickel/Lespagnol teaches primary beam section in the flooring structures defining first and second beam ends (see Nickel’s element 56 in fig. 4). It is noted that both ends of elements 56 are adapted (per MPEP 2114) to engage with the sliding member (Nickel’s 54) which in turn engages with the column, thus making the beam ends also capable of engaging with the columns. 
In regard to claim 11 , the combination of Nickel/Lespagnol teaches each of the sliding members comprise a sliding member main body (Lespagnol 28) and a longitudinal sliding surface extending from the sliding member main body and adapted (capable per MPEP 2114) to releasably and slidably engage with the spaced apart longitudinal grooved (see Lespagnol fig. 2).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nickel and Lespagnol and in further view of  Ono US 6,161,359 (hereinafter ‘Ono’).
In regard to claim 7, the combination of Nickel/Lespagnol does not explicitly teach a hollow main body having an outer surface adapted to interface with the inner surface of each of the plurality of columns hollow sections. 
Ono teaches a hollow column section (11) connected with another hollow column section (see fig. 2) by a hollow main body (32) having an outer surface adapted to interface with an inner surface of the columns (as seen in fig. 2 and 4).
It would have been obvious to one of ordinary skill in the art, before the filling date of the instant application, to provide in the combination a hollow main body capable of interfacing with an inner surface of the columns as taught by Ono, so as to provide for a strong connection in a timely manner. 
In regard to claim 8, the combination of Nickel/Lespagnol/Ono teaches the column sections are fully capable of receiving a base (such as Nickel’s 28) either at the first or second ends. 
In regard to claim 9, the combination of Nickel/Lespagnol/Ono teaches pin members (31) adapted to releasably connect the column sections as claimed (see Ono’s fig. 4).

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nickel in view of Hickling US 4,467,888 (hereinafter ‘Hickling’).
In regard to claim 17, Nickel teaches the claimed invention wherein each of the protection structures comprises:
a plurality of horizontal members (84) and vertical members (82) forming together a main frame defining a plurality of space apart access openings (see fig. 2-3).
Nickel does not explicitly teach a meshed structure mounted on the main frame.
Hickling teaches a work platform for buildings comprising a protecting structure made of horizontal and vertical members (22), and, a mesh (see figs. 1-2, 21a, 21b) structure.
 It would have been obvious to one of ordinary skill in the art, before the filling date of the instant application, to provide a meshed structure in the spaces of Nickel’s protecting structure, as taught by Hickling so as to provide additional protection to workers and minimize the change of materials falling off.

Allowable Subject Matter
Claims 12-16, 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggests the assembly of claims 1-4, 10 and 11 wherein the sliding members include first and second spring loaded pins at first and second ends respectively, that are adapted to engage with openings of the column hollow sections as recited within the context of the claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAOLA AGUDELO whose telephone number is (571)270-7986. The examiner can normally be reached 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian E Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAOLA AGUDELO/Primary Examiner, Art Unit 3633